DETAILED ACTION
	Claims 1-2, 4-10 and 21-23 are currently pending.  Claims 1-2, 4, 6-10 and 21 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
Withdrawn Rejections
The prior rejection of Claims 1-2, 4, 6-10 and 21 under 112(a) New Matter is withdrawn in light of Applicant amending instant claims 1 to be about 5% w/w.
Examiner’s Note
Applicant's amendments and arguments filed 08/31/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 08/31/2022, it is noted that claim 1 is amended and no new matter or claims have been added.
	Modified Rejections:
	The following rejection have been modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0214878 (Applicant provided) in view of WO 2013/092023 (Applicant provided) as evidenced by ThoughCo (https://www.thoughtco.com/definition-of-room-temperature-in-chmistry-605625, previously applied).
	Regarding claim 1, the limitation of a method of preparing a topical phospholipid cream formulation comprising the steps of preparing an aqueous phase; preparing an oil phase, mixing the oil phase and aqueous phase to form an emulsion; adjusting the pH of the emulsion composition to physiological pH and homogenizing the emulsion composition to form the topical phospholipid formulation is met by the ‘878 publication teaching antimicrobial sanitizing composition in the form of a gel or cream (abstract).  The process for preparation includes surfactants, emollients and other incidental additives added to the alcohol, wherein emollients are taught to include oils such as the elected cetyl alcohol ([0029], [0038]) and mixing until homogenous solution is obtained.  A separate solution of water- and water-soluble components such as moisturizers is mixed until homogenous.  The two solutions are combined, the solution is vigorously agitated until homogenous and the pH is adjusted [0038] wherein the desired pH is taught to be 6.8 to 8 [0037], which is the claimed pH level (see instant claim 2).  Thus the ‘878 publication teaches the need for thorough mixing to combine components, reading on homogenizing the emulsion.  Upon mixing thoroughly each component will go into the phase to which it is attracted, thus reading on disperse the phospholipid component into the aqueous phase, absent factual evidence to the contrary. 
	Regarding the limitation of wherein the phospholipid component includes an anionic mole fraction of between from about 20 mole percent to about 100 mole percent of one or more net anionic phospholipid molecules, with the remaining balance of the phospholipid component including one or more neutral zwitterionic phospholipids at the physiological pH is met by the ‘878 publication teaching phospholipids which are anionic which includes phophoglycerides including dipalmitoylphosphatidyglycerol [0024] wherein the elected phospholipid is phosphatidylglycerol, thus 100% of the phospholipid is anionic.
	Regarding the limitation of wherein the phospholipid component is present in a concentration of about 5% w/w based on the total weight of the formulation is met by the ‘878 publication teaching the anionic phospholipid in an amount of at least 0.01 percent by weight of the total formulation (claim 1), thus overlapping with the claim range.  The ‘878 publication additionally teaches the upper limitation to be approximately 3.5 weight percent [0025] or 0.1 to 3.0 weight percent [0026] and wherein higher anionic phospholipid portion of the additive allows for less skin irritation or dryness from hand sanitizer use.  The instant claims contain “about” language regarding the 5 w/w% thus allowing for amount above and below the claimed amount.  The instant specification does not contain a definition of about, thereof the approximately 3.5 w/w% taught by the ‘878 publication is deemed to read on the instant claimed “about 5 w/w%”.  MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).” Additionally the ‘878 publication teaches a reason to optimize the amount of anionic phospholipid, in order to prevent skin irritation or dryness with higher concentration of anionic component.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”. 
The limitation of wherein the topical phospholipid formation is a cream is met by the ‘878 publication teaching the invention is a gel or cream (abstract).
	Regarding claim 2, the limitation of physiological pH is from about 9 to about 5 is met by the ‘878 publication teaching the formulation desirable contains a pH adjustor to maintain pH of the formation above at least 6.8 and more preferably in the range of 7.0 to 8.0 [0021].
	Regarding claim 8, the limitation of wherein the step of homogenizing the emulsion composition is carried out at from about 20 degrees C to about 35 degrees C is met by the ‘878 publication teaching cooling the solution to room temperature before mixing the water containing solution and the ethanol/emollient containing solution [0038].  Thoughtco evidences room temperature is 27 degrees C (page 1), thus the teachings of the ‘878 publication would occur at room temperature or 27 degrees C meeting the claim limitations.
	Regarding claim 10, the limitation of introducing one or more preservative to the emulsion composition is met by the ‘878 publication teaching additives are taught to include pH adjusters and preservatives such as methyl paraben (elected), wherein the pH adjustors are added after the emulsion is formed ([0037]-[00038]).
	Regarding claim 21, the limitation of wherein the mixture further comprises at least one carrier is met by the ‘878 publication teaching the composition incudes water and thus contains a carrier and further comprises an alcohol (abstract).

	The ‘878 publication does not specifically teach introducing at least one mixture comprising a phospholipid component to the emulsion to form an emulsion composition (claim 1).
	The ‘023 publication teaches an oil in water emulsion comprising an aqueous phase and a dispersed oil phase wherein the emulsion contains 0.05 to 1% phospholipids.  The process includes adding phospholipids to the final emulsion to obtain a very stable oil in water emulsion containing phospholipids (abstract).  Phospholipids are an example of an emulsifier that is widely used to stabilize oil in water emulsions (page 3, first paragraph).  The steps including preparing the oil in water emulsion followed by adding phospholipids in the final emulsion (page 4, lines 1-7).  Phospholipids can hamper the formation of oil droplet network, this destabilizing effect of phospholipids can be negated by adding the phospholipids to an oil in water emulsion that already contains the finely ground pulse seed (page 4, lines 25-35).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to add the phospholipids as taught by the ‘878 publication after the formation of the emulsion because the ‘023 publication teaches the phospholipids to be added after the mixing of the oil in water to form the emulsion.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in adding the phospholipid after the emulsion being formed as the ‘023 publication and the ‘878 publication are both directed to emulsion formulation containing an water phase and a phase which includes oil, wherein the phases are mixed and phospholipids are added, thus the ‘023 publication and the ‘878 publication are both directed to composition containing the same ingredients in the same final form, and emulsion.  One of ordinary skill in the art before the filing date of the claimed invention would have motivation to add the phospholipid after mixing the emulsion because the ‘023 publication teaches that phospholipids can hamper formation of oil droplet network and added the phospholipids after the emulsion is formed can form a stable emulsion, thus one of ordinary skill in the art before the filing date of the claimed invention would be motivated to add the phospholipids after forming the emulsion in order to obtain the stabilized emulsion form, and would have an expectation of success as the ‘023 publication teaches addition of the phospholipid after formation of the emulsion is known at the time the claimed invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0214878 and WO 2013/092023 as evidenced by ThoughCo as applied to claims 1-2, 8, 10 and 21 above, and further in view of US 5,463,066 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 8, 10 and 21 are taught by the combination of the ‘878 publication and the ‘023 publication.  
The combination of references does not teach wherein the step of adjusting the pH is carried out by introducing 0.1N sodium hydroxide or citric acid to the emulsion (claim 7).
The ‘066 patent is directed to phospholipid derivative to be used for a reactive vesicle forming agent (abstract).  The vesicle is taught to separate an aqueous and oil phase in the form of an emulsion (column 3, lines 15-25).  A phospholipid reaction mixture was neutralized using 0.1N aqueous solution of sodium hydroxide (column 17, line 60 to column 18, line 5).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the 0.1N sodium hydroxide as taught by the ‘066 patent as a pH adjuster for the method of making an antimicrobial sanitizing composition as taught by the ‘878 publication because the ‘878 publication teaches the use of sodium hydroxide as a pH adjuster for the composition to obtain a neutral pH and the ‘066 patent teaches a specific concentration of sodium hydroxide to be used with phospholipid containing compositions to adjust the pH to a neutralized pH, thus teaching the use of the same compound with the desired end point of a neutral pH.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed composition to use a known concentration of sodium hydroxide to adjust pH to do the pH adjustment using sodium hydroxide as taught by the ‘878 publication.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0214878 and WO 2013/092023 as evidenced by ThoughCo as applied to claims 1-2, 8, 10 and 21 above, and further in view of US 7,812,937 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 8, 10 and 21 are taught by the combination of the ‘878 publication and the ‘023 publication.  
The ‘878 publication teaches the use of pH adjustors and buffers for maintaining the pH such as sodium hydroxide and sodium citrate [0037], thus the use of sodium citrate is the pH adjuster and the addition of sodium hydroxide meets the limitation of further comprising addition of sodium hydroxide to the emulsion.
The combination of references does not teach further comprising the step of introducing a 10% w/v sodium hydroxide solution to the emulsion (claim 9).
The ‘937 patent teaches the method of forming an emulsion wherein the emulsion is mixed to form a uniform mixture acid is added to form a coacervate particle then 10% w/v NaOH is added to adjust the pH to be 9 (column 5, lines 10-40).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the 10% w/v sodium hydroxide as taught by the ‘937 patent as a pH adjuster for the method of making an antimicrobial sanitizing composition as taught by the ‘878 publication because the ‘878 publication teaches the use of sodium hydroxide as a pH adjuster for the composition and the ‘937 patent teaches a specific concentration of sodium hydroxide to be used in formation of an emulsion to adjust the pH.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed composition to use a known concentration of sodium hydroxide to adjust pH to do the pH adjustment using sodium hydroxide as taught by the ‘878 publication.
Claims 1-2, 4, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/092023 (previously applied) in view of US 5,139,803 (previously applied).
	Regarding claim 1, the limitation of a method of preparing a topical phospholipid formulation comprising the steps of: preparing an aqueous phase; preparing an oil phase; mixing the oil phase and the aqueous phase to form an emulsion; introducing at least one mixture comprising a phospholipid component to the emulsion to form an emulsion composition; adjusting the pH of the emulsion composition to a physiological pH and homogenizing the emulsion composition to form the topical phospholipid formulation is met by the ‘023 publication teaching edible oil in water emulsion comprising phospholipids wherein the phospholipids are added to the final emulsion to obtain a stable oil in water emulsion (abstract). The pH is taught as adjusted to 5.5 or less in the oil in water emulsion (page 15, lines 30-35), which is the physiological pH range per instant claim 2.  The aqueous dispersion is taught as prepared, the oil is taught as added to the aqueous dispersion to produce an oil in water mixture and mixing (page 16, lines 1-6), this teaches the steps of preparing the water phase, the oil phase is provided thus prepared.  It teaches mixing the phases to form an emulsion and adjusting the pH of the emulsion.  The phospholipid is taught as added to the final emulsion, thus addition after formation of the emulsion to form the composition through mixing (page 17, lines 20-25), thus teaching homogenizing the emulsion.  The phospholipid is taught to be egg lecithin (page 1, lines 1-5).  It is noted that the ‘023 publication teaches the claimed phospholipid and the step of mixing, thus the phospholipid would disperse in the aqueous phase, absent factual evidence to the contrary.
	Regarding the limitation of a topical phospholipid, the ‘023 publication teaches the composition to contain the claimed ingredients formed in the same method and thus would be capable of the claimed intended use of application topically.  Additionally the ‘023 publication is directed to edible emulsions such as mayonnaise which is capable of being applied topically, absent factual evidence to the contrary.
The limitation of wherein the topical formulation is a cream is met by the ‘023 publication teaching the mayonnaise obtained has a creamy smooth glossy appearance (page 18, lines 20-25).
Regarding the limitation of wherein the phospholipid component is present in a concentration of about 5 w/w% based on the total weight of the formulation is met by the ‘023 publication teaching the emulsion to have 0.05 to 1% phospholipids by weight of the emulsion (page 14, lines 25-30), wherein the phospholipids are more broadly taught to be present in a concentration of at least 0.1 wt% (page 7, lines 30-35), thus overlapping with the instant claim range.  The ‘023 publication additionally teaches wherein the phospholipids may be incorporated therein 0.1 to 10wt% of the aqueous phase (page 3, lines 25-30) wherein the aqueous phase is 15-95 wt% (page 3, lines 30-35), thus teaching up to 9.5 wt% phospholipids.  The phospholipids are taught to affect the stability of the emulsion (page 8, lines 15-30).  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of phospholipid in the emulsion as the phospholipids are taught to affect the stability of the emulsion and additionally the phospholipids are taught in a range, thus an optimizable parameter.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
	Regarding claim 2, the limitation of wherein the physiological pH is from about 9.0 to about 5.0 is met by the ‘023 publication teaching the pH adjusted to between 2 and 5.5 (page 16, lines 5-15).
	Regarding claim 4, the limitation of wherein the step of preparing the aqueous phase includes the steps of heating water and adding one or more of an emulsifier, emulsion stabilizer and rheology modifier to the water is met by the ‘023 publication teaching heating the aqueous dispersion and adding pulse seed components which enhance the water structuring properties of said component (page 16, lines 15-30), wherein the structuring of water properties meets the limitation of rheology modifier of water.
	Regarding claims 10 and 11, the limitation of further comprising the step of introducing one or more preservative to the emulsion composition is met by the ‘023 publication teaching optional ingredients include preservatives added to the emulsion (page 13, lines 5-15).  It would have been obvious to one of ordinary skill before the filing date of the claimed invention that the preservative may be added to the emulsion with the phospholipid or at another time to obtain the same emulsion containing a preservative as the selection of any ordered of performing process steps is prima facie obvious in the absence of new or unexpected results. As is taught in Changes in Sequence of Adding Ingredients, Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959)  MPEP 2144.049 IV (C).
	Regarding claim 21, the limitation of wherein the mixture further comprises at least one carrier is met by the ‘023 publication teaching the composition incudes water and thus contains a carrier.  And further comprise mixtures of oils (page 12, lines 25-30) and additional ingredients (page 14, lines 7-15), which reads on carrier absent a specific definition.

	The ‘023 publication does not specifically teach wherein the phospholipid component includes an anionic mole fraction of between from about 20 mole percent to about 100 mole percent of one or more net anionic phospholipid molecules with the remaining balance of the phospholipid comprising including one or more neutral zwitterionic phospholipids at the physiological pH (claim 1).  
	The ‘803 patent teaches a food-compatible liposome is prepared using a phospholipid in an aqueous solution.  The composition is taught to include flavorants, preservatives and antioxidants and can contain oils and be in the form of an emulsion (abstract).  The phospholipids used are taught to include lecithin and dipalmitoyl phosphatidylglycerol (claim 30) wherein phosphatidyl glycerol is the elected phospholipid.
It would have been obvious to one of ordinary skill in the art to substitute a first phospholipid as taught by the ‘023 publication with a second phospholipid, dipalmitoyl phosphatidylglycerol, as taught by the ‘803 patent with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
	One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘023 publication teaches the phospholipid to be lecithin and the ‘803 patent teaches the interchangeability of dipalmitoyl phosphatidylglycerol and lecithin, thus providing a reasonable expectation of success in using the elected phospholipid as the sole phospholipid and thus being 100% anionic.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in substituting dipalmitoyl phosphatidylglycerol for lecithin as the ‘023 publication is directed to lecithin being used in an oil in water emulsion for food compositions and the ‘803 patent teaching dipalmitoyl phosphatidylglycerol or lecithin as phospholipids to be used in food compositions to be used in oil in water emulsions, thus providing an expectation of success as both phospholipids are taught to be used in food products for emulsification.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/092023 in view of US 5,139,803 as applied to claims 1-2, 4, 10 and 21 above, and further in view of US 2002/0065328 (Applicant provided).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 4, 10 and 21 are taught by the combination of the ‘023 and the ‘803 patent.  
The ‘023 publication teaches the method of forming the aqueous dispersion depends on the heating temperature and times ranging from 1 minute to 120 minutes from 60 to 80 degrees C (page 16, lines 20-35).  The oil is taught as slowly added to the aqueous mixture during mixing (page 18, lines 8-20) wherein the mixing time is taught to be 5 minutes followed by 1 minute of mixing (page 19, lines 1-12).
The combination of references does not specifically teach wherein the step of mixing the oil phase and aqueous phase to form an emulsion includes mixing for about 10 minutes to about 20 minutes at a temperature of from about 70 degrees C to about 80 degrees C.
	The ‘328 publication teaches personal care or cosmetic oil in water emulsions including an oil emulsifier.  The composition may be in the form of a cream and the system has a wide end use (abstract).  The oil phase typically will have an emollient oil which has a melting temperature of less than 70 degrees C [0037].  The emulsion can be made by generally conventional emulsification and mixing methods which include mixing the oil into the aqueous phase to form a continuous phase.  It is desirable to heat the aqueous phase to above about 60 degrees C to 85 degrees C or to subject to high intensity mixing at a lower ambient temperature.  Vigorous mixing and the use of moderately elevated temperatures can be combined if desired.  The heating and/or high intensity mixing can be carried out before, during or after addition of the oil phase [0077].
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention that the temperature and time of mixing is an optimizable parameter as the ‘023 publication teaches the temperature and time of mixing to be dependent on each other and taught to be in a range and thus optimizable.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success at using temperatures between 60 and 85 degrees to form the emulsion of the ‘023 publication as the ‘328 publication teaches conventional methods of forming emulsions include heating the aqueous mixture to between 60 and 85 degrees C before during or after addition of the oily phase [0077] and the ‘023 publication teaches the aqueous phase may be heated to 60 to 80 degrees during mixing (page 16, lines 20-35), thus it would have been obvious to one of ordinary skill in the art heating could occur before or during the mixing of the aqueous and oil phases in the emulsion formation taught by the ‘023 publication as the ‘328 publication teaches those steps are conventional in the art of forming emulsion for person care compositions.  One of ordinary skill in the art would have optimized the mixing time form that taught by the ‘023 publication as mixing time and temperature are taught to be performed in a range and based on the temperature used, thus making it an optimizable parameter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-23 of U.S. Patent No. 9,775,344 in view of WO 2013/092023. The instant application and the ‘344 patent are directed to a method of forming a gel or cream by mixing a first mixture including an emollient, a phospholipid and one or more alcohols, mixing a second liquid including water and water soluble moisturizer, combining the first and second homogenous solution, agitating to form the sanitizer wherein the pH is at least 6.8 or a physiological pH, thus teaching preparing an aqueous phase, preparing an oil phase, mixing the aqueous and oil phase, the pH being physiological ph.  The instant application and the ‘344 patent teaches the phospholipids to be selected form anionic and an overlapping weight percentage of phospholipid present.  The instant application differs from the ‘344 patent in that the instant application requires the phospholipid to be added after the formation of the emulsion.  
The ‘023 publication teaches an oil in water emulsion comprising an aqueous phase and a dispersed oil phase wherein the emulsion contains 0.05 to 1% phospholipids.  The process includes adding phospholipids to the final emulsion to obtain a very stable oil in water emulsion containing phospholipids (abstract, page 4, lines 1-7).  Phospholipids can hamper the formation of oil droplet network, this destabilizing effect of phospholipids can be negated by adding the phospholipids to an oil in water emulsion that already contains the finely ground pulse seed (page 4, lines 25-35).  The ‘023 publication teaches adjusting the pH after the emulsion is formed (page 18, lines 15-20).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to add the phospholipids as taught by the ‘344 patent after the formation of the emulsion because the ‘023 publication teaches the phospholipids to be added after the mixing of the oil in water to form the emulsion.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in added the phospholipid after the emulsion being formed as the ‘023 publication and the ‘344 patent are both directed to emulsion formulation containing an water phase and a phase which includes oil, wherein the phases are mixed and phospholipids are added, thus the ‘023 publication and the ‘344 patent are both directed to composition containing the same ingredients in the same final form, and emulsion.  One of ordinary skill in the art before the filing date of the claimed invention would have motivation to add the phospholipid after mixing the emulsion because the ‘023 publication teaches that phospholipids can hamper formation of oil droplet network and added the phospholipids after the emulsion is formed can form a stable emulsion.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adjust the pH after the formation of the emulsion as the ‘344 patent teaches the desired final pH range and the ‘023 publication teaches it was well known to add agents to adjust the pH after emulsion formation.

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	103 over the ‘878 publication (Korb), the ‘023 publication (Bialek)
	Applicant argues the instantly claimed process includes the step of homogenizing the emulsion compristion to disperse the phospholipid component into the aqueous phase and form topical phospholipid formulation.  The combination of the ‘878 publication and the ‘023 publication fail to teach this.  Particularly the ‘878 publication teaches two separate processes of preparing hand sanitizer instead of a topical formation such as a cream.
In response, the ‘878 publication teaches the formulation in the form of a cream (abstract). The process for preparation includes surfactants, emollients and other incidental additives added to the alcohol, wherein emollients are taught to include oils such as the elected cetyl alcohol ([0029], [0038]) and mixing until homogenous solution is obtained.  A separate solution of water and water soluble components such as moisturizers is mixed until homogenous.  The two solutions are combined, the solution is vigorously agitated until homogenous and the pH is adjusted [0038] wherein the desired pH is taught to be 6.8 to 8 [0037], which is the claimed pH level (see instant claim 2).  Thus the ‘878 publication teaches the need for thorough mixing to combine components, reading on homogenizing the emulsion.  Upon thorough mixing each component will go into the phase to which it is attracted, thus reading on disperse the phospholipid component into the aqueous phase, absent factual evidence to the contrary. Applicant has provided no evidence to the contrary.
Applicant argues the Declaration previously submitted under 1.132 of Dr. Jack V. Greiner, the ‘878 publication process would not and could not result in a topical emulsion because the ‘878 publication fails to teach or suggest any step that would disperse anionic phospholipid in an aqueous phase to form any sort of topical formulation such as a cream. Applicant argues that phospholipids when dispersed in aqueous solution may form a minimum of three distinct aggregated forms depending on the composition of the aqueous medium and the mechanical factors employed.  The specific steps recited that are used to obtain the topical formation with the desired properties, i.e. aggregate distribution) were disclosed by Applicant and not taught or suggested by the art.  One cannot simply add phospholipids at any point in the emulsion preparation and obtained the desired formation.
In response, it appears Applicant is arguing unexpected results however has not provided any data to support such an argument that adding phospholipids at any point in the preparation would not result in the phospholipids entering the aqueous phase upon mixing.  The provided declaration is addressed in the previous response dated 09/13/2021, however also lacking factual data.  Further, the ‘023 publication teaches the process of forming an emulsion wherein the oil in water emulsion is prepared followed by adding phospholipids to the final emulsion (page 4, lines 1-7), thus the addition time of phospholipids being added is taught in the art.
	Applicant argues the ‘023 publication discloses emulsion however fails to teach or suggest any anionic phospholipid whatsoever, so dispersing a phospholipid component was not contemplated.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The ‘023 publication teaches oil in water emulsion including adding phospholipids to the final emulsion to obtain a stable emulsion (abstract).  The ‘878 publication teaches the specific anionic phospholipids [0024].
	Applicant argues the ‘878 publication utilizes material that would not function to form a topical formation as recited in the instantly claimed method as it relies on a consent of at least 55 wt% of low molecular weight alcohols. Such an alcohol would dissolve all the remaining components to produce a clear liquid similar to water.  
	In response, Applicant’s instant claims contain comprising language and thus allow for the additional ingredient of alcohols.  Additionally, the ‘878 publication specifically teaches the formation in the form of a cream (abstract).
	Applicant argues currently amended claim 1 recites a phospholipid component concertation of about 5 w/w%.  One skilled in the art understands that such a low amount of phospholipid would not and could not result in a topical formation such a s a cream.  Including higher concentration of phospholipid would case the resulting formation to not be clear liquid like the ‘878’s sanitizer.  As such one would not expect a sanitizer with 3.5 %w/w and a cream with a 5% w/w phospholipid concentration to have the same properties.
	In response, as noted above the ‘878 publication teaches the formulation in the form of a cream (abstract).  Applicant has provided no factual data to demonstrate the teachings of the ‘878 publication would not form a cream as taught.  Regarding the limitation of wherein the phospholipid component is present in a concentration of about 5% w/w based on the total weight of the formulation is met by the ‘878 publication teaching the anionic phospholipid in an amount of at least 0.01 percent by weight of the total formulation (claim 1), thus overlapping with the claim range.  The ‘878 publication additionally teaches the upper limitation to be approximately 3.5 weight percent [0025] or 0.1 to 3.0 weight percent [0026] and wherein higher anionic phospholipid portion of the additive allows for less skin irritation or dryness from hand sanitizer use.  The instant claims contain “about” language regarding the 5 w/w% thus allowing for amount above and below the claimed amount.  The instant specification does not contain a definition of about, thereof the approximately 3.5 w/w% taught by the ‘878 publication is deemed to read on the instant claimed “about 5 w/w%”.  MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).” Additionally the ‘878 publication teaches a reason to optimize the amount of anionic phospholipid, in order to prevent skin irritation or dryness with higher concentration of anionic component.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”. 
Applicant argues alcohols would dry the skin which is in direct opposition to the topical formation produced by the claimed process.  The alcohols of the ‘878 publication are defined as C1 to C4 alcohols, one skilled in the art would appreciate C1 is methanol and is toxic.  The instantly claimed process does not incorporate C1-C4 alcohols and the ‘878 publication would not have predictably led one skilled in the art to anionic phospholipids which may modify the skin surface and prevent water evaporation.
In response, as noted by Applicant the ‘878 publication does not require methanol but includes other alcohols such as C2 (ethanol).  Further the ’878 publication teaches the application of the cream composition to the skin (abstract) wherein the phospholipids are selected from a group which includes the claimed dipalmitoylphosphatidylglycerol [0024], wherein the ‘878 publication teaches the inclusion of moisturizers to provide protection from drying of skin, teaching a known problem which the ‘878 publication remedies.  In response to applicant's argument that the ‘878 publication does not teach humidify of the skin and prevention of water evaporation, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further the instant claims are directed to a composition containing claimed ingredients and includes product by process steps.  The instant claims do not contain limitations which are directed to humidifying the skin surface and prevent water evaporation, thus Applicant is arguing limitations not present in the instant claims.
Applicant argues the ‘023 publication phospholipid component contains the full fraction of neutral phospholipids from egg.  Applicant has determined that the neutral phospholipids interfere with the properties of the phospholipid component in topical formulation and instead utilize an anionic mole fraction.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The ‘878 publication teaches the use of the elected anionic surfactant, dipalmitoylphosphatidylglycerol [0024] wherein the phospholipid is the only one present it would be 100 mole percent. 
	103 over the ‘878 publication, the ‘023 publication and the ‘066 patent:
	Applicant argues the ‘066 patent (Miyazaki) fails to cure the deficiencies of the ‘878 publication and the ‘023 publication.
	In response, Applicant’s arguments regarding the ‘878 publication and the ‘023 publication are addressed above when first presented.
103 over the ‘878 publication, the ‘023 publication and the ‘937 patent:
Applicant argues the ‘937 patent is not remotely relevant to a topical formation and would not have been considered, much less combined to arrive at the claimed process.
In response, the ‘937 patent is related to forming an emulsion, wherein the instant claims and the ‘878 publication are directed to emulsions.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the 10% w/v sodium hydroxide as taught by the ‘937 patent as a pH adjuster for the method of making an antimicrobial sanitizing composition as taught by the ‘878 publication because the ‘878 publication teaches the use of sodium hydroxide as a pH adjuster for the composition and the ‘937 patent teaches a specific concentration of sodium hydroxide to be used in formation of an emulsion to adjust the pH.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).
103 over the ‘023 publication and the ‘803 patent:
Applicant argues the deficiencies of the ‘023 publication are discussed above.
In response, Applicant’s arguments regarding the ‘023 publication are addressed when first presented.
Applicant argues the ‘803 patent (Hayes) fails to disclose a method of preparing a topical phospholipid formation according to the recited steps of claim 1.  The process includes the step of homogenizing the emulsion composition to disperse the phospholipid component into the aqueous phase and form a topical phospholipid formulation.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).	The ‘023 publication teaches forming an emulsion comprising a phospholipid wherein the aqueous dispersion is prepared, the oil is taught as added to the aqueous dispersion, mixed then the addition of the phospholipid is taught (abstract, page 16, lines 1-6, page 17, lines 20-25).  Thus the ‘023 publication teaches the claimed steps for forming the cream formulation.
Applicant argues the ’803 patent fails to teach or suggest any anionic phospholipid and thus cannot teach or suggested an anionic mole fraction between 20 mole percent to about 100 mole percent.
In response, the ‘803 patent teaches a food-compatible liposome is prepared using a phospholipid in an aqueous solution.  The composition is taught to include flavorants, preservatives and antioxidants and can contain oils and be in the form of an emulsion (abstract).  The phospholipids used are taught to include lecithin and dipalmitoyl phosphatidylglycerol (claim 30) wherein phosphatidyl glycerol is the elected phospholipid, thus teaching the claimed anionic phospholipid. 
	Applicant argues claim 1 is amended to recite that the phospholipid component is present in a concentration of about 5% w/w based on total weight of the formation.  None of the cited references teach or suggest such a level of phospholipid.
In response, regarding the limitation of wherein the phospholipid component is present in a concentration of about 5 w/w% based on the total weight of the formulation is met by the ‘023 publication teaching the emulsion to have 0.05 to 1% phospholipids by weight of the emulsion (page 14, lines 25-30), wherein the phospholipids are more broadly taught to be present in a concentration of at least 0.1 wt% (page 7, lines 30-35), thus overlapping with the instant claim range.  The ‘023 publication additionally teaches wherein the phospholipids may be incorporated therein 0.1 to 10wt% of the aqueous phase (page 3, lines 25-30) wherein the aqueous phase is 15-95 wt% (page 3, lines 30-35), thus teaching up to 9.5 wt% phospholipids.  The phospholipids are taught to affect the stability of the emulsion (page 8, lines 15-30).  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of phospholipid in the emulsion as the phospholipids are taught to affect the stability of the emulsion and additionally the phospholipids are taught in a range, thus an optimizable parameter.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
103 over the ‘023 publication and the ‘803 patent further in view of the ‘328 publication:
Applicant argues the ‘328 publication (Dederen) does not teach the method of preparing a topical phospholipid formation according to claim 1 or the anionic phospholipid.
In response, Applicant’s arguments regarding claim 1 are addressed above when first presented.
	Double Patenting:
	Applicant argues the instant claims are not obvious over the ‘878 publication and the ‘023 publication as set forth above.  The present claims are patentably distinct.
	Applicant’s arguments regarding the ‘878 publication and the ‘023 publication are addressed above when first presented.  Applicant has presented no substantive arguments regarding the double patenting rejection; thus, the rejection is maintained for reasons of record.
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613